Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to amendment filed 8/29/2022.
Claims 1-10 and 21-30 are pending. Claims 11-20 have been canceled. Claims 1, 5, 21, 25-26 and 28 have been amended.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 28 reciting “a second gate structure … including: … the silicide above the first gate metal; the conductive gate fill material over the first gate metal and the silicide” renders the claim indefinite because no “first gate metal” is recited for the “second gate structure”. It is unclear how can the silicide of the second gate structure be “above the first gate metal” that has only been recited for the first gate structure. It is also unclear how can the conductive gate fill material of the second gate structure be “over the first gate metal” that has only been recited for the first gate structure.
	Claim 28 reciting “the conductive gate fill material is positioned closer to the second nanosheets than to the first nanosheets” renders the claim indefinite because it unclear which gate structure is the conductive gate fill material referencing. The claim previously defines a first transistor including a first gate structure including a conductive gate fill material and a second transistor including a second gate structure including the conductive gate fill material. Both the first gate structure and the second gate structure includes “the conductive gate fill material”. Therefore, it is unclear whether “the conductive gate fill material” in line 21 refers to “the conductive gate fill material” of the first gate structure of the first transistor or refers to the “conductive gate fill material” of the second gate structure of the second transistor. 
Other claims are rejected for depending on a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9-10 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie et al. US 2013/0187236 A1 (Xie’236).
 
    PNG
    media_image1.png
    324
    910
    media_image1.png
    Greyscale

In re claim 1, Xie’236 discloses (e.g. FIGs. 2A-2O) an integrated circuit, comprising: 
an interlevel dielectric layer 222R,224; 
a first transistor 200P including : 
a first trench 226 formed in the interlevel dielectric layer 222R,224; 
a gate dielectric 228 positioned on a bottom of the first trench 200P; 
a gate electrode, including: 
a first gate metal 230 positioned on the gate dielectric 228 at the bottom of the first trench; 
a silicide 232 (TaSi, ¶ 31) positioned in the first trench above the first gate metal 142; 
a conductive gate fill material 244 positioned over the first gate metal 230 and the silicide 232 in the first trench, wherein the conductive gate fill material 244 extends to a higher vertical level within the first trench than the first gate metal 230, wherein the conductive gate fill material 244 and the gate dielectric 228 extend to a same vertical height within the first trench (see FIG. 2O).

In re claims 9, Xie’236 discloses (e.g. FIGs. 2A-2O) wherein the first gate metal 230 is titanium nitride (¶ 31).

In re claim 10, Xie’236 discloses (e.g. FIG. 2O) wherein the conductive gate fill material 244) includes tungsten (¶ 39).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Xie’236 as applied to claim 1 above, and further in view of Chang et al. US 2018/0151745 A1 (Chang).
In re claim 2, Xie’236 discloses instead of forming layer 232 for PFET gate stack as shown in the drawings, NFET 200N could be mask to form layer 232 in the NFET gate stack (¶ 38). Xie’236 further discloses layer 232 is a work function metal layer and may be tantalum silicide. Xie’236 does not explicitly disclose the work function layer 232 is titanium silicide.
However, Chang discloses a metal function metal of a n-type transistor include TiSi for adjusting the work function of the n-type transistor (¶ 84). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the work function metal material can be modified with titanium silicide for the purpose of adjusting work function for an n-type transistor. Furthermore, a person of ordinary skill in the art would have been able to carry out the modification. Finally, the modification achieves the predictable result of adjusting work function. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the work function metal of Xie’236 for titanium silicide of Chang according to known methods to yield the predictable result of adjusting work function for a NFET as taught by Chang.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 


Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Xie’236 as applied to claim 1 above, and further in view of Kim 2020/0013899 A1 (Kim’899).
In re claim 3, Xie’236 discloses the integrated circuit comprises transistors 200 that may be FinFETs (¶ 24). Xie’236 does not explicitly disclose the transistors include a plurality semiconductor nanosheets below the first trench, wherein the semiconductor nanosheets are channel regions of the first transistor.
However, Kim’899 teaches applying gate stack structure that improve sub-threshold swing (¶ 34), wherein the same gate stack structure may be used for an FinFET structure as shown in FIGs. 1-3 (¶ 26) or a nanosheet based gate-all-around type transistors as shown in FIGs. 15-16 (¶ 86, 88) for the same improvement benefit. The gate-all-around type transistor (FIGs. 15-16) includes a plurality semiconductor nanosheets CHP below the gate trench, wherein the semiconductor nanosheets CHP are channel regions of the transistor. Gate-all-around type transistors is known to increase device drive current. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ Xie’236’s gate structure in a gate-all-around type transistor as taught by Kim’899 to form device with larger drive current while maintaining the same benefit of threshold adjustment obtained from Xie’236 gate design. 

In re claim 4, Kim’899 discloses (FIGs. 16A-16B) wherein the gate dielectric FE and the gate electrode GE surround the semiconductor nanosheets CHP.

In re claim 5, Xie’236 discloses (e.g. FIG. 2O) wherein the silicide 232 extends higher within the first trench 226 than the first gate metal 230. I.e. layer 232 is arranged above 230 and is thus considered to extend higher than 230. More specifically, at least the center portion of the silicide 232 is higher than the central portion of 230. 

In re claim 6, Xie’236 discloses (e.g. FIGs. 2A-2O) wherein the gate dielectric 228 includes hafnium (¶ 31).

In re claim 7, Xie’236 discloses (e.g. FIGs. 2A-2O) the order of layer 230,232 may be reversed (¶ 30) and layer 230 may be tantalum silicide (¶ 31).
As such, Xie’236 teaches the gate electrode of the first transistor 200P includes the silicide 230 on above the first gate metal 232 (when reversed), and further comprising 
a second transistor 200N including: 
a second trench 226 formed in the interlevel dielectric layer 222R,224; 
the gate dielectric 228 positioned on a bottom of the second trench; 
a gate electrode, including the silicide 230 (¶ 31) and the conductive gate fill material 244 positioned in the second trench above the gate dielectric 228, the conductive gate fill material 244 of the second transistor 200N is positioned closer to the bottom of the second trench than the conductive gate fill material 244 of the first transistor 200P is positioned to the bottom of the first trench (244 is closer to trench bottom for 200N than 200P due to layer 232 not be present for 200N.

In re claim 8, Xie’236 discloses instead of forming layer 232 for PFET gate stack as shown in the drawings, NFET 200N could be mask to form layer 232 in the NFET gate stack (¶ 38). Xie’236 further discloses layer 232 is a work function metal layer and may be tantalum silicide (¶ 31). As such, NFET 200N correspond to the “first transistor” including the silicide 232 above first gate metal 230 (when NFET is mask instead of PFET, ¶ 38). In this case, 200P correspond to the second transistor including the silicide 230 (¶ 31), wherein the first transistor 200N has a higher threshold voltage than the second transistor 200P since NFET 200N has a positive threshold voltage (+V) and PFET 200P has a negative threshold voltage (-V) as is known in the art.


Claims 1-2 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2018/0174920 A1 (Kim’920) in view of Xie et al. US 2013/0187236 A1 (Xie’236).

    PNG
    media_image2.png
    328
    704
    media_image2.png
    Greyscale

In re claim 1, Kim’920 discloses (e.g. FIGs. 4-7) an integrated circuit, comprising: 
an interlevel dielectric layer 115; 
a first transistor (in R2) including : 
a first trench OP2 (FIG. 7C) formed in the interlevel dielectric layer 115; 
a gate dielectric 132 positioned on a bottom of the first trench OP2; 
a gate electrode GS2 (FIG. 6B), including: 
a first gate metal 142 positioned on the gate dielectric 130 at the bottom of the first trench; 
a silicide 152,162 (150 formed of titanium silicide or tantalum silicide (¶ 91), 160 formed of metal aluminum silicide (¶ 108)) positioned in the first trench above the first gate metal 142; 
a conductive gate fill material GE2 (173+177) positioned over the first gate metal 142 and the silicide 152,162 in the first trench, wherein the conductive gate fill material GE2 extends to a higher vertical level within the first trench than the first gate metal 142.
Kim’920 teaches the gate dielectric 131 is simultaneously etched during step of etching metal layers 141,151,153 to remove portion above the sacrificial patterns SP2 (¶ 103, FIGs. 7F-7G). Kim’920 does not explicitly discloses the conductive gate fill 173+177 and the gate dielectric 132 extend to a same vertical height within the first trench.
Xie’236 teaches a replacement metal gate process where the gate metal layers 230,232 are etched back (FIGs. 2I-2K) after deposition of a sacrificial material layer 236. Xie’326 discloses depending on the etchant used, the high-k gate dielectric layer 228 may be simultaneously removed above the sacrificial layer 236 or may be resistant to the etchant used and is thus not removed during the etch back of the gate metal layers 230,232 (FIG. 2K, ¶ 37), and is later planarized with the conductive gate fill 244 (FIG. 2O). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the high-k gate dielectric can be retained in the gate trench during removal of gate metal layers depending on etchant used. Furthermore, a person of ordinary skill in the art would have been able to carry out the modification. Finally, the modification achieves the predictable result of using known etchant and reduce unnecessary etching step. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to retain the high-k gate dielectric 131 in the gate trench in Kim’960’s processing step shown in FIG. 7G using an etchant that is selective to the high-k gate dielectric as taught by Xie’236. The high-k gate dielectric 131 is then subsequently removed during the CMP step shown in FIG. 7I such that the conductive fill 172+176 and the retained gate dielectric layer is coplanar and extend to a same vertical height within the first trench OP2.

In re claim 2, Kim’920 discloses (e.g. FIG. 6B) wherein the silicide 152 is titanium silicide (¶ 91).

In re claim 9, Kim’920 discloses (e.g. FIGs. 5-6) wherein the first gate metal 142 is titanium nitride (¶ 47).

In re claim 10, Kim’920 discloses (e.g. FIGs. 5-6) wherein the conductive gate fill material GE1,GE2 (173,174,177,178) includes tungsten (¶ 64).


Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim’920 and Xie’236 as applied to claim 1 above, and further in view of Kim 2020/0013899 A1 (Kim’899).
In re claim 3, Kim’920 discloses the first transistor in region R2 may include PMOS transistor (¶ 76), and the device may be FinFET devices (¶ 24) with fin active patterns 105 shown in FIGs. 4-6. Kim’920 does not explicitly disclose the first transistor includes a plurality semiconductor nanosheets below the first trench, wherein the semiconductor nanosheets are channel regions of the first transistor.
However, Kim’899 teaches applying gate stack structure that improve sub-threshold swing (¶ 34), wherein the same gate stack structure may be used for an FinFET structure as shown in FIGs. 1-3 (¶ 26) or a nanosheet based gate-all-around type transistors as shown in FIGs. 15-16 (¶ 86, 88) for the same improvement benefit. The gate-all-around type transistor (FIGs. 15-16) includes a plurality semiconductor nanosheets CHP below the gate trench, wherein the semiconductor nanosheets CHP are channel regions of the transistor. Gate-all-around type transistors is known to increase device drive current. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ Kim’920’s gate structure in a gate-all-around type transistor as taught by Kim’899 to form device with larger drive current while maintaining the same benefit of threshold adjustment obtained from Kim’920’s gate design. 

In re claim 4, Kim’899 discloses (FIGs. 16A-16B) wherein the gate dielectric FE and the gate electrode GE surround the semiconductor nanosheets CHP.

In re claim 5, Kim’920 discloses (e.g. FIG. 6B) wherein the silicide 152,162 extends higher within the first trench than the first gate metal 142.

In re claim 6, Kim’920 discloses (e.g. FIG. 6B) wherein the gate dielectric 132 includes hafnium (¶ 88).

In re claim 7, Kim’920 discloses (e.g. FIG. 5) further comprising: 
a second transistor (in region R1) including: 
a second trench OP1 (FIG. 7C) formed in the interlevel dielectric layer 115; 
the gate dielectric 132 positioned on a bottom of the second trench OP1; 
a gate electrode (FIG. 6A), including the silicide 154,162 and the conductive gate fill material GE1 positioned in the second trench above the gate dielectric 132, the conductive gate fill material GE1 of the second transistor is positioned closer to the bottom of the second trench OP1 than the conductive gate fill material GE2 of the first transistor is positioned to the bottom of the first trench OP2 (GE1 is closer to trench bottom than GE2 due to layer 154 with reduced thickness (¶ 98), see FIGs. 6A and 6B).

In re claim 8, Kim’920 discloses (e.g. FIGs. 4-6) wherein the first transistor (in region R2 with thicker 152) has a higher threshold voltage than the second transistor (in region R2 with thinner 154). Threshold voltage is adjusted based on thickness of 152,154 (¶ 45, 51).


Claims 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US 2021/0028291 A1 (Park) in view of Huang et al. US 2020/0044073 A1 (Huang).
	
    PNG
    media_image3.png
    738
    825
    media_image3.png
    Greyscale

In re claim 28, Park discloses (e.g. FIGs. 15-16) an integrated circuit, comprising: 
a first transistor (in PR) including : 
a plurality of first semiconductor nanosheets SP1-SP3 corresponding to channel regions CH1 of the first transistor;
a first gate structure (FIG. 16A) above the first semiconductor nanosheets SP1-SP3 including: 
a gate dielectric GI; 
a first gate metal WF1 in contact with the gate dielectric GI; 
a second gate metal WF2 on the first gate metal WF1;
a third metal WF3 above the first gate metal WF1 and the second gate metal WF2; 
a conductive gate fill material WF4,EL over the first gate metal WF1 and the third metal WF3; wherein the conductive gate fill material WF4,EL extends to a higher vertical level above the first semiconductor nanosheets than does the first gate metal WF1;
a second transistor (in NR) including: 
a plurality of second semiconductor nanosheets SP1-SP3 corresponding to channel regions CH2 of the second transistor;
a second gate structure (FIG. 16B) above the second semiconductor nanosheets SP1-SP3 including:
the gate dielectric GI; 
the second gate metal WF2 in contact with the gate dielectric GI (see FIG. 16B, WF2 in contact with top of GI), wherein the second gate metal WF2 (FIG. 16B) of the second gate structure extends higher above the second semiconductor nanosheets than the first gate metal WF1 (FIG. 16A) of the first gate structure extends above the first semiconductor nanosheets;
the third metal WF3 above “the first gate metal WF1” (as best understood);
the conductive gate fill material WF4,EL over “the first gate metal” WF1 and the third metal WF3, wherein the conductive gate fill material WF4,EL is positioned closer to the second nanosheets CH2 than to the first nanosheets CH1 (due to WF2 being thinner above CH2).
Park discloses the third metal WF3 is formed of p-type work function metal (¶ 52). Park does not explicitly disclose WF3 is a silicide.
However, Huang discloses p-type work function metal can include zirconium silicide, molybdenum silicide, tantalum silicide, nickel silicide (¶ 41). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that a silicide can be used for the p-type work function metal as adequate material with known properties for the purpose of adjusting work function for an p-type transistor. Furthermore, a person of ordinary skill in the art would have been able to carry out the modification. Finally, the modification achieves the predictable result of adjusting work function. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the p-type work function metal WF3 of Park with a silicide as taught by Huang according to known methods to yield the predictable result of adjusting work function for a PFET as taught by Huang.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Park’s p-type work function metal WF3 as a silicide as taught by Huang to known suitable 
However, Kim’899 teaches applying gate stack structure that improve sub-threshold swing (¶ 34), wherein the same gate stack structure may be used for an FinFET structure as shown in FIGs. 1-3 (¶ 26) or a nanosheet based gate-all-around type transistors as shown in FIGs. 15-16 (¶ 86, 88) for the same improvement benefit. The gate-all-around type transistor (FIGs. 15-16) includes a plurality semiconductor nanosheets CHP below the gate structure, wherein the semiconductor nanosheets CHP are channel regions of the transistor. Gate-all-around type transistors is known to increase device drive current. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ Kim’920’s gate structures GS1 and GS2 in gate-all-around type transistors as taught by Kim’899 to form device larger drive current while maintaining the same benefit of threshold adjustment obtained from Kim’920’s gate design. 

In re claim 29, Park discloses (e.g. FIGs. 15-16) wherein the gate dielectric GI includes hafnium (¶ 37).

In re claim 30, Park discloses (e.g. FIGs. 15-16) wherein the first transistor (FIG. 16A, with thicker WF1) has a higher threshold voltage than the second transistor (FIG. 16B, with thinner WF1). Threshold voltage is adjusted based on thickness of WF1 (¶ 49). 


Claims 21 and 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2018/0174920 A1 (Kim’920) in view of Kim 2020/0013899 A1 (Kim’899).

    PNG
    media_image4.png
    580
    973
    media_image4.png
    Greyscale

In re claim 21, Kim’920 discloses (e.g. FIGs. 8-12) an integrated circuit, comprising: 
a plurality of first active patterns 105 (in region R2) corresponding to channel regions of a first transistor (¶ 36-37); 
an interlevel dielectric layer 115 (dielectric between gate structures GS, labeled in FIG. 5A); 
a first trench (an opening in which a gate structure GS is located, e.g. see openings labeled FIG. 7C) in the interlevel dielectric layer 115 over first active patterns 105; 
a gate dielectric 132 on a bottom of the first trench; 
a first gate metal 142 in the first trench on the gate dielectric 130; 
a second gate metal 152 in the first trench on the first gate metal 142;
a silicide 162 (160 formed of metal aluminum silicide (¶ 108)) above the second gate metal 152 in the trench;
a conductive gate fill material (174+178 in FIG. 9 or 173+177 in FIG. 12A) over the first gate metal 142, the second gate metal 152, and the silicide 162, wherein the conductive gate fill material 173,174,177,178 extends to a higher vertical level within the first trench than does the first gate metal 142, wherein the first gate metal 142 has a substantially uniform vertical thickness (see FIGs. 9 & 12B were 142 has a uniform vertical thickness across) and the second gate metal 152 has a non-uniform vertical thickness (thinner segment 152a and thicker segment 152b, ¶ 128, see FIGs. 9 & 12B).
Kim’920 discloses the integrated circuit comprises FinFET devices (¶ 24) with active fin patterns 105 in region R2 forming NMOS or PMOS transistors (¶ 37-38). 
Kim’920 does not explicitly teach a plurality of first semiconductor nanosheets corresponding to channel regions of the transistors, and the gate trench is formed over the first semiconductor nanosheets. 
However, Kim’899 teaches applying gate stack structure that improve sub-threshold swing (¶ 34), wherein the same gate stack structure may be used for an FinFET structure as shown in FIGs. 1-3 (¶ 26) or a nanosheet based gate-all-around type transistors as shown in FIGs. 15-16 (¶ 86, 88) for the same improvement benefit. The gate-all-around type transistor (FIGs. 15-16) includes a plurality semiconductor nanosheets CHP below the gate trench, wherein the semiconductor nanosheets CHP are channel regions of the transistor. Gate-all-around type transistors are known to increase device drive current. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ Kim’920’s gate structure in a gate-all-around type transistors as taught by Kim’899 to form device with larger drive current while maintaining the same benefit of threshold adjustment obtained from Kim’920’s gate design. 

In re claim 23, Kim’920 discloses (e.g. FIG. 5) further comprising: 
a plurality of second active patterns 103 (in region R1) corresponding to channel regions of a second transistor (¶ 36-37); 
a second trench (another opening in which another gate structure GS is located, e.g. see openings labeled FIG. 7C) in the interlevel dielectric layer 115 over the plurality of second active patterns 103; 
the gate dielectric 132 on a bottom of the second trench; 
the silicide 162 over the gate dielectric 132 in the second trench, 
the conductive gate fill material 174+178 (in region R1) in the second trench, wherein the conductive gate fill material174+177 (in region R1) is positioned closer to the bottom of the second trench (in region R1) than to the bottom of the first trench (in region R2). 
See FIGs. 9, 12A & 12B were the conductive fill material in R1 is closer to the bottom of the trench than in R2 due to layer 152a in R1 with reduced thickness (¶ 129).
It would be obvious to modify the second active fin patterns of the second transistor with semiconductor nanosheets to form a gate-all-around type transistor having a plurality of second semiconductor nanosheets as taught by Kim’899 to increased drive current.

In re claim 24, Kim’920 discloses (e.g. FIGs. 4-6) wherein the first transistor (having portion in region R2 with thicker 152b) has a higher threshold voltage than the second transistor (having portion in region R1 with thinner 152a). Threshold voltage is adjusted based on thickness of 152 (¶ 129).

In re claim 25, Kim’920 discloses (e.g. FIGs. 8-12) wherein the first gate metal 142 is titanium nitride (¶ 47).

In re claim 26, Kim’899 discloses (FIGs. 16A-16B) wherein the gate dielectric FE and first gate metal WF1 surround the semiconductor nanosheets CHP.

In re claim 27, Kim’920 discloses (e.g. FIGs. 9 & 12A & 12B) wherein the conductive gate fill material 173,174,177,178 extends higher within the first trench than the gate dielectric 132.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kim’920 and Kim’899 as applied to claim 21 above, and further in view of Chang et al. US 2018/0151745 A1 (Chang).
In re claim 22, Kim’920 teaches the claimed invention including a work function layer 162 above the second gate metal 152 in the trench. Kim’920 teaches the work function layer determines the work function of the n- or p-type transistors (¶ 107) and may be formed of metal aluminum silicide (¶ 108). Kim’920 does not explicitly disclose the work function silicide layer 162 includes titanium silicide. 
However, Chang discloses a metal function metal of a n-type transistor include TiSi for adjusting the work function of the n-type transistor (¶ 84). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the work function metal material can be modified with titanium silicide for the purpose of adjusting work function for an n-type transistor. Furthermore, a person of ordinary skill in the art would have been able to carry out the modification. Finally, the modification achieves the predictable result of adjusting work function. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the work function metal of Kim’920 for titanium silicide of Chang according to known methods to yield the predictable result of adjusting work function as taught by Chang.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 
	
Response to Arguments
Applicant's arguments filed 8/29/2022 have been fully considered but they are not persuasive. 
Regarding claim 21 rejected over Kim’920 in view of Kim’899, Applicant argues Kim’920 layer 142 does not have a substantially uniform vertical thickness because the ends of layer 142 extend upward and have greater vertical thickness than the central portion. 
This is not persuasive. Kim’920 discloses the metal layer 142 has the same thickness in regions R1 and R2 (¶ 53). More specifically, the “first gate metal” corresponding to the central portion of the metal layer 142 has a uniform vertical thickness. As shown in FIGs. 9 & 12B, the vertical thickness of the central portion of layer 142 is uniform in all regions. The claim does not otherwise exclude the metal layer from having conformal sidewall portions that extends along the sidewalls of the gate trench, also have the same uniform thickness.
 
Applicant’s other arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2021/0082917 A1 teaches (FIG. 2A) gate stacks with recessed work function layers
US 2010/0207179 A1 teaches (FIG. 4) gate stack having silicide layer formed between silicon layer 52 and metal layer 56

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/Primary Examiner, Art Unit 2815